DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5: should say “…comprising a die, the first array and the tunable optical filter…” for further clarity;
Claim 6: should say “…configured to control a pass band of the tunable optical filter…” for further clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites the limitation "the light beam originating from the vascularized tissue" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected because of its dependency on claim 12. 
Claim 14 recites the limitation "the intensity of the narrow-band optical signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the intensity of the narrow-band fraction" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 19-23 are rejected because of their dependency on claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crane et al. (U.S. Patent No. 6230046).

Regarding claim 1, Crane teaches an optoelectronic device, comprising: a first array of avalanche photodiodes configured to operate in a Geiger mode (Col. 5, lines 33-42, the image of the scene can be visualized utilizing various low-level light detection means. In a first such mean, viz., a staring system, a lens is placed in front of a detector array such as a CCD or the photocathode of an image intensifier tube, such as is commonly used in commercially available night vision goggles. A second such means comprises sequential radiance measurement of the scene using a single detector element, such as a photomultiplier tube or photodiode, which serially scans the entire field of view in some fashion; and Col. 8, lines 19-25, Two basic types of photodiodes are typically used: silicon PIN photodiodes and the silicon avalanche photodiodes (APD). At low frequencies and at low but not ultralow signal levels, a PIN photodiode is preferred. At lower light levels, avalanche photodiodes are preferred. A high reverse bias voltage (i.e. Geiger mode) leads to a high field in the p-n junction region); and a tunable optical filter optically coupled to the first array and configured to receive a light beam reflected from a vascularized tissue in response to the vascularized tissue being illuminated by an optical source (Col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters).

Regarding claim 2, Crane teaches the optoelectronic device according to Claim 1 wherein the tunable optical filter is a Fabry-Perot cavity (Col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Learmonth et al. (USPGPub 20160123809).

Regarding claim 3, Crane teaches a Fabry-Perot cavity (see col. 4, lines 65-67 and col. 5, lines 1-6). However, Crane fails to explicitly teach the optoelectronic device according to Claim 2, 
	However, Learmonth teaches the optoelectronic device according to Claim 2, further comprising an actuation stage configured to electrically control an optical length of the Fabry-Perot cavity (¶101, In various embodiments, either the glass wafer or the BSI CMOS wafer is bonded or otherwise coated with a patterned layer or layers (e.g., piezo-electric transducer), which, upon actuation with an electric field can change the separation between the glass and BSI wafers; and ¶108, the glass and BSI CMOS wafer are bonded and diced to form Fabry-Perot etalon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify crane to incorporate the teachings of Learmonth to further include an adjustable filter because doing so would prevent the need for multiple sensors all tailored for a specific wavelength, thereby making the apparatus smaller and reducing the amount of resources needed to assemble it. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Fontecchio et al. (USPGPub 20140354996).

Regarding claim 4, Crane teaches a tunable optical filter (see col. 4, lines 65-67 and col. 5, lines 1-6). However, Crane fails to explicitly teach the optoelectronic device according to Claim 2 wherein the tunable optical filter has a switching time in a range from 1 µs to 100 µs.
	However, Fontecchio teaches the optoelectronic device according to Claim 2 wherein the tunable optical filter has a switching time in a range from 1 µs to 100 µs (Abstract, [a] holographic polymer dispersed liquid crystal (HPDLC) tunable filter exhibits switching times of no more than 20 microseconds).
[i]n a case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05 (I)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Hillmer et al. (USPGPub 20110043823).

Regarding claim 5, Crane teaches both an array (see col. 5, lines 33-42) and a tunable optical filter (see col. 4, lines 65-67 and col. 5, lines 1-6). However, Crane fails to explicitly teach the optoelectronic device according to Claim 1, further comprising a die, the array and the tunable optical filter being formed in the die.
	However, Hillmer teaches the optoelectronic device according to Claim 1, further comprising a die, the array and the tunable optical filter being formed in the die (¶101, the filter 25 or its filter elements 5a to 5d are preferably formed on the back 2b of the substrate 2, which therefore forms both the substrate for the sensor device and the substrate for the filter 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crane to incorporate the teachings of Hillmer to further specify that both the array and filter are located on the same die in order to use less materials, thereby reducing cost of production. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Smith et al. (USPGPub 20150103343).

Regarding claim 6, Crane teaches a tunable optical filter (see col. 4, lines 65-67 and col. 5, lines 1-6). However, Crane fails to explicitly teach the optoelectronic device according to Claim 1, further comprising an actuation stage configured to control a pass band of the optical filter.
	However, Smith teaches the optoelectronic device according to Claim 1, further comprising an actuation stage configured to control a pass band of the optical filter (¶86, Wavelength tuning of the filter characteristic, in particular of the wavelength of the passband(s), is achieved by controlling the cavity length L using the actuator system 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crane to incorporate the teachings of Smith to further include an actuation stage for the tuning of the filter because doing so would prevent the need for multiple sensors all tailored for a specific wavelength, thereby making the apparatus smaller and reducing the amount of resources needed to assemble it.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Hug et al. (U.S. Patent No. 9568418).

Regarding claim 7, Crane teaches an array of avalanche photodiodes operating in Geiger mode (see col. 5, lines 33-42) and a tunable optical filter connected to the array (see col. 4, lines 65-67 and col. 5, lines 1-6). However, Crane fails to explicitly teach the optoelectronic device according to Claim 1, further comprising: a second array of avalanche photodiodes configured to operate in the Geiger mode, the tunable optical filter being optically coupled to the second array, wherein the first array of avalanche photodiodes is configured to detect light within a first range of wavelengths, and the second array of avalanche photodiodes is configured to detect light within a second range of wavelengths that is different from the first range of wavelengths.
The system of FIG. 9A provides a package 501 in which a radiation source 502 is located along with a Raman detector 516-1 and a fluorescence detector 516-2 and at least two spectral filters 214-1 and 214-2 for respectively directing 1.sup.st and 2.sup.nd selected radiations on to detectors 516-1 and 516-2. The package may also include filter 503-1 and filter or mirror 503-2, Rayleigh detector 503-3, power supply 526, controller 528, and analyzer 522 and/or output device 524. The package may also include a stepper motor, linear motor, or other electronic or electromechanical devices for tuning any tunable filters that are present. In the chemical analysis method involving the device of FIG. 9A, radiation is directed from the radiation source 502 to sample 506. Return radiation is directed onto filter 503-2 where Rayleigh radiation is reflected toward filter or mirror 503-1 of which a portion may be directed to Rayleigh detector 503-3. Radiation of detection interest is passed by filter 503-2 and encounters filter 214-1 which reflects 1.sup.st selected radiation to the Raman detector 516-1 and transmits other radiation of detection interest onto filter 214-2. Filter 214-2 reflects 2.sup.nd selected radiation onto fluorescence detector 516-2 and may transmit or absorb other wavelengths that are not of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Crane to incorporate the teachings of Hug to further include a second detector in order to obtain data for a plurality of measurements for a plurality of wavelengths, wherein the correlating comprises determining relative amounts of the measurements for at least two different wavelengths of the plurality of wavelengths and comparing the relative amounts with the data (Hug, col. 10, lines 19-24); or in order to measure two different data types simultaneously (as mention in Hug, col. 10, lines 24-27). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Teshima et al. (USPGPub 20130277564).

Regarding claim 8, Crane teaches an array of avalanche photodiodes (see col. 5, lines 33-42). However, Crane fails to explicitly teach the optoelectronic device according to Claim 7 wherein the first array of avalanche photodiodes is included in a first silicon photomultiplier (SiPM) having a P/N type, and the second array of avalanche photodiodes is included in a second SiPM having a N/P type, the first range of wavelengths being below 500 nm, and the second range of wavelengths being between 500nm and 1000 nm.
	However, Teshima teaches the optoelectronic device according to Claim 7 wherein the first array of avalanche photodiodes is included in a first silicon photomultiplier (SiPM) having a P/N type, and the second array of avalanche photodiodes is included in a second SiPM having a N/P type, the first range of wavelengths being below 500 nm, and the second range of wavelengths being between 500nm and 1000 nm (Abstract, [a] cell for a silicon based photoelectric multiplier may comprise a substrate of a second conductivity type, a first layer of a first conductivity type, and/or a second layer of the second conductivity type formed on the first layer. The first layer and the second layer may form a first p-n junction; ¶41, [t]he cell 1 comprises a first layer 2 of a first conductivity type and a second layer 3 of a second conductivity type formed on the first layer 2 so that the first layer 2 and the second layer 3 form a first p-n junction. The cell 1 further comprises a quenching resistor layer 5 formed on the first layer 2 laterally besides the second layer 3 and connected to a lateral side face of the second layer 3; and ¶51, [a]bove the buried layer 22, the plurality of identical cells 1 is located, wherein each cell 1 is formed by the first layer 2 and the second layer 3. The first layer 2 is common for all cells 1 and it is contiguous throughout the photoelectric multiplier 20. The second layer 3 is formed as a thin layer of second conductivity type having a relatively high doping agent concentration such as, for example, 10.sup.18 to 10.sup.19 cm.sup.-3, and disposed on top of the first layer 2. The second layer 3 functions as an entrance window of the photoelectric multiplier 20. The first layer 2 and the second layer 3 form a first N-P junction at an interface between them, wherein in operation, a reverse bias voltage is applied to the first N-P junction to such an extent, for example, that the photodiode operates in a Geiger mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crane to incorporate the teachings of Teshima to further include an N/P type and a P/N type, as well as specifying the range of wavelengths because, [t]he semiconductor materials and the doping concentration of each sub-cell may be selected to absorb a specific optical wavelength of incident light (Jungwirth et al. US 20170125621).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Sivan (WO 2016174659 A1), using USPGPub 20190182415 A1 as a translation.

Regarding claim 9, Crane teaches a blood pressure sensor, comprising: a light source configured to emit a light beam (Col. 4, lines 18-26, In accordance with a governing principle of the invention, subcutaneous structures, such as vein or artery structures in soft tissue of the body or cysts, cancers, tumors, foreign bodies, medical appliances, or other abnormal structures may be visualized by illuminating or transilluminating the corresponding body portion with light of appropriate spectral composition located in the UV through NIR from a source such as an LED, laser, chemiluminescent, incandescent or fluorescent source); and a tunable optical filter optically coupled to the array of SPADs and configured to receive a reflected portion of the light beam that is reflected from a vascularized tissue, and to transmit at least some of the Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters). However, Crane fails to explicitly teach an optoelectronic device, including: an array of single photon avalanche diodes (SPADs). 
	However, Sivan teaches an optoelectronic device, including: an array of single photon avalanche diodes (SPADs) (¶86, In general, the higher the reverse voltage the higher the gain. If very high gain is needed (105 to 106), certain APDs (single-photon avalanche diodes) can be operated with a reverse voltage above the APD's breakdown voltage. In this case, the APD needs to have its signal current limited and quickly diminished. Active and passive current quenching techniques have been used for this purpose. APDs that operate in this high-gain regime are in Geiger mode. This mode is particularly useful for single photon detection when the dark count event rate is sufficiently low).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crane to incorporate the teachings of Sivan to further include single photon avalanche diodes because SPADs are able to function with extremely high reverse bias voltage without damage or noise. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) in view of Wong et al. A near-infrared heart rate measurement IC with very low cutoff frequency using current steering technique.

Regarding claim 10, Crane as modified by Sivan teaches a light source (Crane, see col. 4, lines 18-26). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 9 wherein said light source has an emission area equal to or less than 1 mm2. 
	However, Wong teaches wherein said light source has an emission area equal to or less than 1 mm2 (Abstract, A near-infrared heart-rate measurement IC that processes the photoplethysmographic signal was designed using a 0.35-/spl mu/m CMOS technology. The IC consists of a current-to-voltage (I-V) converter, a buffer, a sample-and-hold circuit, a second-order continuous-time low-pass filter (CT-LPF), a comparator, and a timing circuit that is used to pulse the external light-emitting diode with a very low duty cycle to reduce its power consumption. The current steering technique is employed in the design of the CT-LPF to meet the requirement for very low cutoff frequency. The circuit operates from a 3-V lithium battery, occupies a core area of 0.46 mm/sup 2/ and has a power consumption of 4.5 mW). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Sivan to incorporate the teachings of Wong to further limit the size of the light source because doing so would allow for a smaller package overall, and for less power consumption. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) in view of Wagner et al. (USPGPub 20170118551).

Regarding claim 11, Crane as modified by Sivan teaches a light source (Crane, see col. 4, lines 18-26). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 9, wherein said light source has an emission angle in a range from 60⁰ to 120⁰, inclusive.
as illustrated in FIG. 2. The first axial direction A.sub.1 of the first light guide 40 has an angle a1 relative to a plane P.sub.1 defined by a surface of the optical source 24 that is less than ninety degrees (90°), and the second axial direction A.sub.2 of the second light guide 42 has an angle a2 relative to a plane P.sub.2 defined by a surface of the optical detector 26 that is less than ninety degrees (90°)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Sivan to incorporate the teachings of Wagner to further include a specific range of emission angles because [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 (I)).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) in view of Newman et al. (U.S. Patent No. 9234797).

Regarding claim 12, Crane as modified by Sivan teaches a light source (Crane, see col. 4, lines 18-26) and a tunable optical filter (Crane, see col. 4, lines 65-67 and col. 5, lines 1-6). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 9 wherein said light source is configured to emit an initial broad-band light beam towards the vascularized tissue, and wherein the tunable optical filter is electronically controllable to select a number of narrow-band fractions of the light beam originating from the vascularized tissue.
	However, Newman teaches wherein said light source is configured to emit an initial broad-band light beam towards the vascularized tissue, and wherein the tunable optical filter is electronically controllable to select a number of narrow-band fractions of the light beam originating from the vascularized tissue (Col. 12, lines 20-33, FIG. 14A depicts cascading of a narrow band tunable etalon filter, approximately 50 GHz wide, which may be swept across a broad spectral window covering a spectral region of approximately 600 GHz-2,600 GHz. The window is comprised of four contiguous 500 GHz band pass regions provided by four independent antennae configurations disposed below a THz unit tuning cell region. The narrow band etalon tuning produces a system with a spectral selectivity that is controllable by varying the etalon gap width. In this example, there are about 40 discrete etalon tuning positions which cover the complete band pass from 600 GHz to 2600 GHz. The tuning of the mirror spacing may be accomplished by using discrete positions, or continuously controllable positions). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Sivan to incorporate the teachings of Newman to further include a broad-band light source because doing so would prevent the necessity for multiple light sources, thereby allowing for fewer materials and less manufacturing cost, as well as a smaller package. 

Regarding claim 13, Crane as modified by Sivan and Newman teaches the blood pressure sensor according to Claim 12 wherein said number of narrow-band fractions is greater than or equal to three (Newman, col. 12, lines 28-33, In this example, there are about 40 discrete etalon tuning positions which cover the complete band pass from 600 GHz to 2600 GHz. The tuning of the mirror spacing may be accomplished by using discrete positions, or continuously controllable positions).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) and Newman (U.S. Patent No. 9234797) in view of Wijbrans et al. (USPGPub 20170016766).

Regarding claim 14, Crane as modified by Sivan and Newman teaches a tunable optical filter (Crane, see col. 4, lines 65-67 and col. 5, lines 1-6) that has a plurality of narrow-band fractions (Newman, see col. 12, lines 28-33) and an array of SPADs (Sivan, see ¶86). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 12, further comprising a microcontroller configured to control the tunable optical filter in such a way that, in a plurality of time intervals, the array of SPADs receives a corresponding plurality of narrow-band optical signals formed by corresponding narrow-band fractions of the reflected portion of the light beam, said array of SPADs being configured to generate, for each of said narrow-band optical signals, a corresponding electrical signal indicative of the intensity of the narrow-band optical signal.
	However, Wijbrans teaches the blood pressure sensor further comprising a microcontroller configured to control the tunable optical filter in such a way that, in a plurality of time intervals, the array of SPADs receives a corresponding plurality of narrow-band optical signals formed by corresponding narrow-band fractions of the reflected portion of the light beam, said array of SPADs being configured to generate, for each of said narrow-band optical signals, a corresponding electrical signal indicative of the intensity of the narrow-band optical signal (¶17-¶22, For each substance of interest, the wavelengths to which the filters should be tuned and the spectral coefficients for that wavelength sub range are stored in the memory of the micro controller. The procedure followed by the microcontroller then is: Tune a filter to the start of the wavelength sub range to be integrated. Reset the integrator. Measure and store the accumulated charge in the integrator. Optionally scan through the whole wavelength sub range if the subrange is larger than the bandwidth of the tunable filter. Stop measuring and read-out the accumulated charge using the AD converter; and ¶55, each tunable bandpass filter (TBF1, TBF2) is configured to receive control data indicative of a time period (T.sub.Filter) during which the corresponding tunable bandpass filter (TBF1, TBF2) is arranged to filter a predetermined wavelength interval). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane, Sivan, and Newman to incorporate the teachings of Wijbrans to further include a microprocessor because doing so allows for easier use of the device and the production of accurate data. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) in view of Smith et al. (USPGPub 20150103343).

Regarding claim 15, Crane as modified by Sivan teaches a tunable optical filter (Crane, see col. 4, lines 65-67 and col. 5, lines 1-6) as well as a controller coupled to the array of SPADs and configured to supply a reverse biasing voltage to each of the SPADs of the array of SPADs (Sivan ¶86, Avalanche photodiodes have a similar structure to regular photodiodes, but they are operated with much higher reverse bias. This allows each photo-generated carrier to be multiplied by avalanche breakdown, resulting in internal gain within the photodiode, which increases the effective responsivity of the device. An avalanche photodiode (APD) is a highly sensitive semiconductor electronic device that exploits the photoelectric effect to convert light to electricity. APDs can be thought of as photodetectors that provide a built-in first stage of gain through avalanche multiplication. From a functional standpoint, they can be regarded as the semiconductor analog to photomultipliers. By applying a high reverse bias voltage (typically 100-200 V in silicon), APDs show an internal current gain effect (around 100) due to impact ionization (avalanche effect). However, some silicon APDs employ alternative doping and beveling techniques compared to traditional APDs that allow greater voltage to be applied (>1500 V) before breakdown is reached and hence a greater operating gain (>1000). In general, the higher the reverse voltage the higher the gain. If very high gain is needed (105 to 106), certain APDs (single-photon avalanche diodes) can be operated with a reverse voltage above the APD's breakdown voltage. In this case, the APD needs to have its signal current limited and quickly diminished. Active and passive current quenching techniques have been used for this purpose. APDs that operate in this high-gain regime are in Geiger mode. This mode is particularly useful for single photon detection when the dark count event rate is sufficiently low). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 9 wherein the optoelectronic device further includes: an actuator coupled to the tunable optical filter and configured to control a pass band of the tunable optical filter. 
	However, Smith teaches the blood pressure sensor wherein the optoelectronic device further includes: an actuator coupled to the tunable optical filter and configured to control a pass band of the tunable optical filter (¶86, [w]avelength tuning of the filter characteristic, in particular of the wavelength of the passband(s), is achieved by controlling the cavity length L using the actuator system 20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Sivan to incorporate the teachings of Smith to further include an actuator because doing so would allow control over the tunable optical filter, thereby making it easier to use and preventing the need for multiple filters. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) in view of Helbing (USPGPub 20060132786).

Regarding claim 16, Crane as modified by Sivan teaches a light source (Crane, see col. 4, lines 18-26) and an optoelectronic sensor (Crane, see col. 5, lines 33-42). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 9 wherein the 
	However, Helbing teaches wherein the light source is formed in a first die, and the optoelectronic device is formed in a second die that is separate from the first die (¶43, FIGS. 6 and 7 illustrate a sensor having a light source and detector on opposite sides of chemical layer 32. Referring now to FIGS. 6 and 7, light source 42 is provided on a separate substrate 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Sivan to incorporate the teachings of Helbing and further include separate dies for the light source and the optoelectronic device because it allows for a separation of the two parts, allowing greater range of emission angles to be picked up by the sensor. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Sivan (WO 2016174659 A1) in view of Donlagic et al. (USPGPub 20160025562).

Regarding claim 17, Crane as modified by Sivan teaches a light source (Crane, see col. 4, lines 18-26). However, the combination fails to explicitly teach the blood pressure sensor according to Claim 9 wherein the light source is a light emitting diode (LED) configured to emit the light beam having wavelengths in a range from 400nm to 1000nm, inclusive.
	However, Donlagic teaches wherein the light source is a light emitting diode (LED) configured to emit the light beam having wavelengths in a range from 400nm to 1000nm, inclusive (¶56, The broad-band light source 912 can be an optical source, such as a light bulb, a xenon-filled light bulb, or a broad-band light-emitting diode (LED). Other broad band light sources may be used. Broad-band source, as used herein means a light source that emits an optical spectrum having a Full Width at Half Maximum amplitude (FWHM) of greater than about 250 nm, greater than about 500 nm, or even more, and that emits wavelengths within range of between about 350 nm and about 1100 nm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Sivan to incorporate the teachings of Donlagic to further include this specific range of wavelengths because, [n]ear infrared spectroscopy (NIS) penetrates a broad range of tissues and utilizes reflection rather than direct transmission between an emitter and receiver pair. NIS is able to measure StO2 and assess end-organ perfusion in a variety of applications (Hampton et al., Near infrared spectroscopy: clinical and research uses, Abstract).

Claims 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) in view of Stoddart et al. (U.S. Patent No. 6381480), Wijbrans et al. (USPGPub 20170016766), and Seetamraju et al. (USPGPub 20140323879).

Regarding claim 18, Crane teaches a tunable optical filter optically coupled to an array of photosensors and configured to receive a reflected portion of a light beam that is reflected from a vascularized tissue, and to transmit at least some of the reflected portion of the light beam to the first and second arrays (Col. 4, lines 65-67 and col. 5, lines 1-6, Filter 17 may be used in conjunction with tube 13 to narrow the spectral range of viewing or to exclude light noise which might interfere with the visualization of the specific subcutaneous structure of interest. For example, an optical filter of the interference structure type (such as fabricated using rugate or stack technology, yielding filter types such as bandpass (cavity, Fabry-Perot, induced transmission) low pass, high pass, band stop, or tunable filters). However, Crane fails to explicitly teach a blood pressure detection system, comprising: an optoelectronic sensor, including: a first silicon photomultiplier (SiPM) configured to detect light within a first range of wavelengths; a second SiPM configured to detect light within a second range of wavelengths, 
	However, Stoddart teaches a blood pressure detection system, comprising: an optoelectronic sensor, including: a first silicon photomultiplier (SiPM) configured to detect light within a first range of wavelengths; and a second SiPM configured to detect light within a second range of wavelengths, the second range being different from the first range (Col. 2, lines 66-67 and col. 3, line 1, Both the light source (typically a light emitting diode or tungsten lamp) and the detector (typically a silicon photodiode or photomultiplier) are called "optodes;" col. 3, lines 12-15, By detecting the change of absorption at two or more wavelengths, pulse oximeters can measure the average hemoglobin oxygen saturation in the pulsing arteries; col. 6, lines 45-48, Having two long-delay (but different) shuttered detectors (S2, S3) and two alternating wavelengths, permits the oxygenation to be determined while suppressing subject-dependent parameters and variations in skin contact; and col. 6, lines 66-67, Various dyes were used spanning wavelengths from 500 to 830 nm). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crane to incorporate the teachings of Stoddart to further include silicon photomultipliers because they have a better signal-to-noise ratio than APDs (see Buzhan et al., Silicon photomultiplier and its possible applications). However, the combination fails to explicitly teach a microcontroller configured to control the tunable optical filter to transmit respective narrow-band fractions of the reflected portion of the light beam in a plurality of respective time intervals, the first and second SiPMs being configured to generate, for each of 
	However, Wijbrans teaches a microcontroller configured to control the tunable optical filter to transmit respective narrow-band fractions of the reflected portion of the light beam in a plurality of respective time intervals, the first and second SiPMs being configured to generate, for each of said narrow-band fractions, corresponding electrical signals indicative of the intensity of the narrow-band fraction of the reflected portion of the light beam (¶17-¶22, For each substance of interest, the wavelengths to which the filters should be tuned and the spectral coefficients for that wavelength sub range are stored in the memory of the micro controller. The procedure followed by the microcontroller then is: Tune a filter to the start of the wavelength sub range to be integrated. Reset the integrator. Measure and store the accumulated charge in the integrator. Optionally scan through the whole wavelength sub range if the subrange is larger than the bandwidth of the tunable filter. Stop measuring and read-out the accumulated charge using the AD converter; and ¶55, each tunable bandpass filter (TBF1, TBF2) is configured to receive control data indicative of a time period (T.sub.Filter) during which the corresponding tunable bandpass filter (TBF1, TBF2) is arranged to filter a predetermined wavelength interval).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane and Stoddart to incorporate the teachings of Wijbrans to further include a microprocessor because doing so allows for easier use of the device and the production of accurate data. However, the combination fails to explicitly teach a processor configured to determine an estimate of a blood pressure based on the electrical signals.
	However, Seetamraju teaches a processor configured to determine an estimate of a blood pressure based on the electrical signals (¶28, In another aspect, a system for assessing blood flow in tissue of a patient is provided. The system comprises an integrated device for assessing blood flow in tissue of a patient. The device is configured to be mounted to the patient. The device comprises a housing and a light source integrated with the housing. The light source is constructed and arranged to direct light toward a region in the patient including tissue in which blood flows. The device further comprises a single photon counting light detector integrated with the housing. The light detector is constructed and arranged to detect photons of light scattered by the tissue and the blood. The system further comprises a processor configured to analyze temporal fluctuations in the electrical signal to monitor for hemorrhagic shock in the patient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Crane, Stoddart, and Wijbrans to incorporate the teachings of Seetamraju to further include a processor, because it would allow for the processing/filtering of data collected by the microprocessor, therefore making it more user friendly. 

Regarding claim 19, Crane as modified by Stoddart, Wijbrans, and Seetamraju teaches the blood pressure detection system according to Claim 18, further comprising: a light source configured to emit the beam of light toward the vascularized tissue (Crane, abstract, [s]ystem and method for enhancing visualization of veins, arteries or other subcutaneous natural or foreign structures of the body and for facilitating intravenous insertion or extraction of fluids, medication or the like in the administration of medical treatment to human or animal subjects are described which comprise a light source (11) for illuminating or transilluminating the corresponding portion of the body with light of selected wavelengths).

Regarding claim 21, Crane as modified by Stoddart, Wijbrans, and Seetamraju teaches the blood pressure detection system according to Claim 19 wherein the light source is a light emitting diode (LED) configured to emit the light beam having wavelengths in a range from FIG. 4 is a graph of relative output power versus wavelength which shows the spectral emission characteristics of a typical commercially available NIR light emitting diode (LED)).

Regarding claim 23, Crane as modified by Stoddart, Wijbrans, and Seetamraju teaches the blood pressure detection system according to Claim 18, further comprising:  a display device coupled to the processor, the display device configured to display values associated with the determined estimate of the blood pressure (Crane, col. 5, lines 43-45, The position of each element of the scene is registered with the position of the image on the output display such as a television monitor).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Stoddart et al. (U.S. Patent No. 6381480), Wijbrans et al. (USPGPub 20170016766), and Seetamraju et al. (USPGPub 20140323879) in view of Helbing (USPGPub 200601322786).

Regarding claim 20, Crane as modified by Stoddart, Wijbrans, and Seetamraju teaches a light source (Crane, see col. 4, lines 18-26) and an optoelectronic sensor (Crane, see col. 5, lines 33-42). However, the combination fails to teach the blood pressure detection system according to Claim 19 wherein the light source is formed in a first die, and the optoelectronic sensor is formed in a second die that is separate from the first die.
	However, Helbing teaches wherein the light source is formed in a first die, and the optoelectronic sensor is formed in a second die that is separate from the first die (¶43, FIGS. 6 and 7 illustrate a sensor having a light source and detector on opposite sides of chemical layer 32. Referring now to FIGS. 6 and 7, light source 42 is provided on a separate substrate 70).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (U.S. Patent No. 6230046) as modified by Stoddart et al. (U.S. Patent No. 6381480), Wijbrans et al. (USPGPub 20170016766), and Seetamraju et al. (USPGPub 20140323879) in view of Wong et al. A near-infrared heart rate measurement IC with very low cutoff frequency using current steering technique.

Regarding claim 22, Crane as modified by Stoddart, Wijbrans, and Seetamraju teaches a light source (Crane, see col. 4, lines 18-26). However, the combination fails to teach the blood pressure detection system according to Claim 21 wherein, in operation, a power consumption of the light source is equal to or less than 10mW.
	However, Wong teaches wherein, in operation, a power consumption of the light source is equal to or less than 10mW (Abstract, A near-infrared heart-rate measurement IC that processes the photoplethysmographic signal was designed using a 0.35-/spl mu/m CMOS technology. The IC consists of a current-to-voltage (I-V) converter, a buffer, a sample-and-hold circuit, a second-order continuous-time low-pass filter (CT-LPF), a comparator, and a timing circuit that is used to pulse the external light-emitting diode with a very low duty cycle to reduce its power consumption. The current steering technique is employed in the design of the CT-LPF to meet the requirement for very low cutoff frequency. The circuit operates from a 3-V lithium battery, occupies a core area of 0.46 mm/sup 2/ and has a power consumption of 4.5 mW).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698